DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 6/16/2020 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AMURU et al. (US 2020/0296656).
With regard claim 1, AMURU et al. discloses a method for determining paging location or camping location, applied to a user equipment (UE) (Fig.4 step 400 and para.215), comprising:

camping on or receiving the paging message on a corresponding BWP (para.245 and 330, where UE 200 receiving paging from gnb 100) or beam according to the information of the first location (Fig.4 step 430 and para.218).
With regard claim 11, AMURU et al. discloses a method for determining paging location or camping location applied to a network-side device (para.12), comprising:
determining information of a first location on which a UE camps or receives a paging message, wherein the information of the first location indicates a location of a bandwidth part (BWP) or a beam (para.12, where transmitting, to a user equipment (UE), a master information block (MIB) including initial downlink bandwidth part (BWP) configuration information; and para.76, where the UE receiving frequency location (the first location) of a PRB … using at least one of the RMSI … from the base station); and 
sending the paging message on a corresponding BWP or beam according to the information of the first location (para.12, where transmitting, to the UE, 
With regard claim 38, which is a user equipment claim related to claim 1, AMURU et al. further discloses a processor, a storage, and a computer program stored on the storage (Fig.2 elements 240 and 250 and para.193 and 194). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over AMURU et al. (US 2020/0296656) in view of MURRAY et al. (US 2020/0404617).
With regard claim 2, AMURU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the 
	However, MURRAY et al. further teaches wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or an dedicated message (para.7, where the Paging may also operate with UE assistance in providing beam or other information to a gNB. For example, a paging indication may trigger a UE to respond with a preamble (i.e. a broadcast message or an dedicated message) transmission.); and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information (para.7-9, where the gNB may transmit the paging message on beams and BWPs where the preamble is received) in order to reducing signaling load in the cell and the signaling overhead (para.8-9). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side 
With regard claim 12, AMURU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or an dedicated message; and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information.
	However, MURRAY et al. further teaches wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or an dedicated message (para.7, where the Paging may also operate with UE assistance in providing beam or other information to a gNB. For example, a paging indication may trigger a UE to respond with a preamble (i.e. a broadcast message or an dedicated message) transmission.); and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information (para.7-9, where the gNB may 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or an dedicated message; and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information as taught by MURRAY et al. (para.7-9), into AMURU’s method (Fig.4) so as to reducing signaling load in the cell and the signaling overhead.
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over AMURU et al. (US 2020/0296656).
With regard claim 39, AMURU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a processor, a storage, and a computer program stored on the storage and capable of running on the processor.
	However, AMURU et al. further teaches a processor, a storage, and a computer program stored on the storage and capable of running on the processor (Fig.2 elements 240 and 250 and para.193 and 194) in order to process various instructions stored in the memory for handling the RLM using BWP configuration in the wireless communication system (para.193). 

Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633